Opinion
Per Curiam,
Petitioner filed a petition under the Post Conviction Hearing Act on January 11, 1968 alleging that he was denied his right of appeal. Counsel was appointed and the petition was denied without a hearing on the ground that petitioner was told at time of sentencing that he had a right to appeal. The record discloses, however, that petitioner was never told that he had a right to assistance of court-appointed appellate counsel in prosecuting that appeal.
In the recent case of Commonwealth v. Wilson, 430 Pa. 1, 241 A. 2d 760 (1968), the Supreme Court held that a person convicted of a crime must be told that *155lie has a right to appeal the conviction and that he has a right to court-appointed counsel to prosecute that appeal if he is indigent. The Court in Wilson rejected the argument, upon which the lower court based its dismissal of the present petition, that all an indigent must be told is that he has a right to appeal. Since the record in the instant case discloses that petitioner was never informed of his rights under Douglas v. California, 372 U.S. 353 (1963), the lower court erred in dismissing the petition.
We therefore remand the case to the lower court with instructions to permit petitioner to appeal nunc pro tunc, and to appoint appellate counsel if petitioner is still indigent.1

 It should be noted that petitioner has filed a prior petition under the Act. Counsel was appointed, and the petition was denied without a hearing. Since petitioner’s right to appeal has only been definitively outlined in the decision of Commonwealth v. Wilson, 430 Pa. 1, 241 A. 2d 760 (1968), he cannot be deemed to have waived or finally litigated the right to raise this issue under §4 of the Post Conviction Hearing Act.